J-S70017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
CHRISTOPHER MICHAEL SLAUGHTER            :
                                         :
                    Appellant            :   No. 289 MDA 2017

              Appeal from the PCRA Order December 21, 2016
    In the Court of Common Pleas of Dauphin County Criminal Division at
                      No(s): CP-22-CR-0002736-2013


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 18, 2018

      Appellant, Christopher Michael Slaughter, appeals pro se from the

order denying his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

      The trial court previously set forth the following detailed account of the

factual history of this case:

             On April 20, 2013, Officer Terry Wealand, a Sergeant with
      the Harrisburg City Police, was on duty assigned to the Street
      Crimes Unit. (Transcript of Proceedings, Trial August 11, 2014,
      p. 111)(Hereinafter, “N.T. Trial”). In the preceding 48 hours,
      Officer Wealand received information regarding a Lincoln Aviator
      SUV (hereinafter, “Lincoln”) involved in suspected criminal
      activity. (N.T. Trial, p. 112). Officer Wealand obtained the
      plate, registration and ownership information related to the
      vehicle. (N.T. Trial, p. 113; p. 115). Officer Wealand began
      work that day at 4:00 pm. He was in uniform in a two-man
      marked police vehicle with his partner, Officer Jon Fustine. (N.T.
      Trial, p. 114).
J-S70017-17


           Sitting in the parked police vehicle at Sixth and Curtin
     Streets in Harrisburg, the officers saw the Lincoln drive by, park
     and let out a passenger. The officers confirmed the plate
     number as that of the Lincoln previously identified to them.
     (N.T. Trial, p. 116).     The vehicle re-entered traffic without
     signaling. (N.T. Trial, p. 119). Officer Wealand radioed his
     intention to initiate a traffic stop, followed the Lincoln a few
     blocks then engaged the red and blue lights. The Lincoln pulled
     over. (N.T. Trial, p. 120). Officer Fustine exited the police
     vehicle on the passenger side and took five or six steps toward
     the Lincoln. (N.T. Trial, p. 122). The Lincoln fled. (Id.). Officer
     Fustine returned to the vehicle. Officer Wealand radioed that the
     vehicle fled from the traffic stop. (Id.).

            As Officer Wealand began to follow the Lincoln, it took off
     at a high rate of speed, running a stop sign. The Lincoln passed
     a playground and baseball field at a speed such that the back
     end of the Lincoln lifted into the air. (N.T. Trial, pp. 123-124; p.
     131).    Officer Wealand activated his sirens to alert traffic
     through an intersection. (N.T. Trial, p. 125). Because it was a
     warm spring evening, many people were out on the sidewalks
     and near their homes. (N.T. Trial, p. 125; pp. 268-269). The
     Lincoln continued accelerating. Officer Wealand chose to follow
     the vehicle with lights and sirens rather than engage in close
     pursuit. (Id.; pp. 180-181). Officer Wealand attempted to
     maintain sight of the Lincoln but realized he could not keep up
     with it. (N.T. Trial, p. 190; pp. 269-270).

            The Lincoln entered a narrow one way street, Jefferson
     Street, on which parked cars lined both sides and where the
     speed limit was 25 miles per hour. The Lincoln swerved around
     cars, into empty parking stalls and ran stop signs. (N.T. Trial, p.
     127).    Officer Fustine observed the Lincoln nearly strike a
     woman pushing a child in a stroller. (N.T. Trial, p. 269). Officer
     Wealand slowed down and sped up to clear intersections and
     stop signs. (N.T. Trial, p. 128). The Lincoln picked up speed
     and ran stop signs. Officer Wealand observed it turn westbound.
     (Id.)    Officer Wealand received information that a collision
     occurred involving a police vehicle. (N.T. Trial, p. 129).

           At the same time, Officer Daniel Peiper, also with the
     Harrisburg Police Street Crimes Unit, was on street patrol in a
     police Chevy Tahoe with his K-9 partner, Thor, headed
     southbound on Sixth Street. (N.T. Trial, pp. 78-79). Officer

                                    -2-
J-S70017-17


     Peiper recalled that it was a warm spring day with many people
     out enjoying the weather. (N.T. Trial, p. 79). At approximately
     6:30 pm, Officer Peiper saw a vehicle fleeing on Jefferson Street.
     (Id.) He suspected that the driver would reach the area he was
     patrolling and jump out of the vehicle. (N.T. Trial, pp. 79-80).
     As his vehicle coasted at a slow speed, Officer Peiper reached
     back to open the K-9 cage. (N.T. Trial, p. 90). He took the
     steering wheel and without seeing a vehicle coming, felt a large
     impact. (N.T. Trial pp. 79-80; pp. 90-91). Officer Peiper could
     not comprehend what had occurred. (Id.) Officer Peifer heard
     other officers on the radio and another K-9 officer, taking care of
     Thor. (N.T. Trial, p. 81).

           Officer Wealand arrived at Sixth and Forrest Streets and
     observed what he described as resembling a bomb scene: a
     marked police Tahoe on its roof and another vehicle, a green
     Rav-4, along the sidewalk at an angle to the Tahoe. (N.T. Trial,
     p. 132). Officer Fustine described screaming. (N.T. Trial, p.
     271). A man told Officer Wealand that his girlfriend was under
     the Tahoe. (N.T. Trial, p. 137). Officer Wealand looked under
     the Tahoe and saw a woman, Selina Martin entrapped, and the
     K-9 crouched on the concrete. (N.T. Trial, pp.136-137).

            Officer Wealand then approached the Lincoln. The officer
     could see that the airbags had deployed and the driver, later
     identified as [Appellant], leaning over and rummaging in the
     center console.      (N.T. Trial, p. 199).       Officers removed
     [Appellant] through the passenger window as they could not
     open other windows and doors.           (N.T. Trial, pp. 140-141).
     Officer Wealand turned over custody of [Appellant] to other
     officers at the scene. (N.T. Trial, p. 157).

           Selina Martin, the woman trapped under the vehicle, had
     been sweeping the porch of her home on North Sixth Street that
     evening as part of a community cleanup.           (Transcript of
     Proceedings, Jury Trial, p. 62). Ms. Martin recalled little about
     the events preceding the incident that day, only that she heard
     vehicles, then a bang. She recalled seeing a vehicle flying
     toward her, with no opportunity to flee. (Id.).

          In order to speak with Ms. Martin, Officer Wealand lay
     down under the vehicle. (N.T. Trial, p. 152). Officer Wealand
     engaged her in conversation continuously, fearing that she was
     going to expire. Ms. Martin gained leverage against Officer

                                    -3-
J-S70017-17


     Wealand’s head to push herself out from under the vehicle.
     (N.T. Trial, pp. 158-161).

          Officer Peiper and Ms. Martin were transported to Hershey
     Medical Center. Officer Peiper’s K-9 partner was transported to
     an emergency veterinary hospital.

            As a result of the impact from [Appellant’s] vehicle with
     the police Tahoe, Officer Peiper suffered a severe scalp
     laceration which exposed his skull causing life-threatening blood
     loss, a lost kidney, a broken arm requiring surgical
     reconstruction, a fractured hip, numerous fractured ribs, pelvic
     fractures, a punctured lung and nerve damage resulting in
     permanent numbness on his right side. (N.T. Trial, pp. 82-84;
     pp. 105-109). He remained in a coma for 7-8 weeks and only
     recalls being awake sometime in June. (N.T. Trial, pp. 80-81).
     Officer Peiper remained hospitalized and in rehabilitation until
     July 2013. (N.T. p. 84).

           Officer Peiper endures relentless pain of such intensity that
     at one point he wanted doctors to amputate his foot. (N.T. Trial,
     p. 86). For an extended period of time, he required a walker or
     cane and assistance with basic personal care. (N.T. pp. 84-85).
     Officer Peiper has returned to work on a reduced schedule
     performing sedentary duties. (N.T. Trial, p. 87).

           As a result of the incident, Ms. Martin sustained two
     collapsed lungs, broken ribs, a broken shoulder, a fractured
     spleen, laceration of the liver, a crushed pelvis, legs, wrists and
     arms, and cardiac injury which required numerous surgeries.
     (N.T. Trial, p. 67; pp. 104-105). Ms. Martin remained in an
     induced coma for three months. (N.T. Trial, pp. 63-64). Before
     the accident, Ms. Martin enjoyed excellent health, walked and
     rode a bicycle for fitness.      Since the accident, she suffers
     constant pain and struggles with ordinary daily activities such
     including walking, standing, sitting and reaching. (N.T. pp. 67-
     68).

            Officer Travis Pidcock, assigned to the Dauphin County
     Accident Reconstruction Team, participated in the search of the
     Lincoln. Officer Pidcock collected a baggie from the second row
     of the Lincoln which contained crack cocaine. In addition, he
     collected a bag which contained other baggies. (N.T. Trial, pp.
     207-208.)

                                    -4-
J-S70017-17



              Dauphin County Chief Detective John Goshert provided
       expert testimony that the amount of cocaine, 6.3 grams, and its
       street value, $486,000, along with the possession of empty
       plastic bags, evidenced drug trafficking. (N.T. Trial, pp. 257-
       263.)

Trial Court Opinion, 9/17/15, at 3-8.

       Appellant was charged with one count each of aggravated assault of a

police officer, aggravated assault, fleeing or attempting to elude an officer,

recklessly endangering another person, and possession with intent to

deliver.1 On August 13, 2014, a jury convicted Appellant of all five of the

charges. On November 4, 2014, the trial court sentenced Appellant to serve

an aggregate term of incarceration of twenty-nine and one-half to fifty-nine

years.

       Appellant filed a timely post-sentence motion, which the trial court

denied on February 9, 2015. Appellant then took a timely direct appeal, and

this Court affirmed his judgment of sentence on December 14, 2015.

Commonwealth v. Slaughter, 432 MDA 2015, 135 A.3d 658 (Pa. Super.

filed December 14, 2015) (unpublished memorandum).          Appellant did not

seek further review.

       On March 28, 2016, Appellant filed, pro se, the instant PCRA petition.

The PCRA court appointed counsel on April 4, 2016. On July 1, 2016, PCRA

____________________________________________


1 18 Pa.C.S. §§ 2702(a)(2), 2702(a)(1), 75 Pa.C.S. § 3733, 18 Pa.C.S. §
2705, and 35 P.S. § 780-113(a)(30), respectively.



                                           -5-
J-S70017-17


counsel filed a motion to withdraw pursuant to Commonwealth v. Turner,

544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa. Super. 1988) (en banc).     On September 13, 2016, the PCRA court

entered an order permitting counsel to withdraw and providing Appellant

with notice of the PCRA court’s intent to dismiss his petition pursuant to

Pa.R.Crim.P. 907. On December 2, 2016, Appellant filed a response to the

PCRA court’s notice of intent to dismiss.       The PCRA court dismissed

Appellant’s PCRA petition on December 21, 2016.          This timely appeal

followed.

     On January 25, 2017, the PCRA court entered an order directing

Appellant to file a concise statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(b).    Appellant filed a timely Pa.R.A.P. 1925(b)

statement, which raised a mind-boggling seventy-seven vague issues.          On

February 27, 2017, the PCRA court filed a statement in lieu of an opinion.

     Appellant now presents the following issues for our review:

     1. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
     APPELLANT’S  COUNSEL’S    INEFFECTIVENESS  FOR   NOT
     PERFECTING A TIMELY PETITION FOR ALLOWANCE OF APPEAL
     TO THE PENNSYLVANIA SUPREME COURT?

     2. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
     TRIAL COUNSEL’S INEFFECTIVENESS FOR FAILING TO FULLY
     INVESTIGATE APPELLANT’S CASE AND PRESENT A PROPER
     DEFENCE?

     3. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
     TRIAL COUNSEL’S INEFFECTIVENESS FOR FAILING TO
     SUBPOENA CORPORAL MILO HOOPER TO TESTIFY AT
     APPELLANT’S TRIAL?

                                    -6-
J-S70017-17



      4. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
      TRIAL COUNSEL’S INEFFECTIVENESS FOR NOT CORRECTING
      WHICH JUROR NEEDED TO BE REMOVED FROM THE JURY
      PANEL?

      5. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
      TRIAL COUNSEL’S INEFFECTIVENESS FOR FAILING TO EITHER
      OBJECT OR FILE A MOTION TO LIMINE IN ORDER TO FORBID
      THE JURY FROM HEARING PREJUDICIAL TESTIMONY ABOUT
      APPELLANT BEING INVOLVED IN CRIMINAL ACTIVITY?

      6. WAS PCRA COUNSEL INEFFECTIVE FOR FAILING TO RAISE
      TRIAL COUNSEL’S INEFFECTIVENESS FOR FAILING TO OBJECT
      TO HEARSAY TESTIMONY?

      7. DID THE PCRA COURT ERR IN DISMISSING APPELLANT’S
      PCRA PETITION WITHOUT CONDUCTING AN EVIDENTIARY
      HEARING?

Appellant’s Brief at viii-ix (verbatim).

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)). This Court is limited to determining whether the evidence

of record supports the conclusions of the PCRA court and whether the ruling

is free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that

are supported in the record and will not disturb them unless they have no

support in the certified record.    Commonwealth v. Rigg, 84 A.3d 1080,

1084 (Pa. Super. 2014).


                                       -7-
J-S70017-17


       Before addressing the merits of Appellant’s issues, we must determine

whether those issues are properly before us. The PCRA court has asserted

that Appellant’s Pa.R.A.P. 1925(b) statement lacks the specificity required by

Pa.R.A.P. 1925(b)(4), and thus, appellate review is precluded. PCRA Court

Opinion, 2/27/17, at 1-2. We agree.2

       A concise statement of errors complained of on appeal must be specific

enough for the trial court to identify and address the issues the appellant

wishes to raise on appeal. Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.

Super. 2006) (quoting Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa.

Super. 2006)). Pennsylvania Rule of Appellate Procedure 1925 provides that

a Rule 1925(b) statement “shall concisely identify each ruling or error that

the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”               Pa.R.A.P. 1925(b)(4)(ii).   “Issues not

included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.” Pa.R.A.P. 1925(b)(4)(vii).

       This Court has considered the question of what constitutes a sufficient

Pa.R.A.P. 1925(b) statement on numerous occasions and has established

that “[an] appellant’s concise statement must properly specify the error to
____________________________________________


2 As previously indicated, on January 25, 2017, the PCRA court directed
Appellant to file a Pa.R.A.P. 1925(b) statement, which was due within
twenty-one days.      On February 13, 2017, Appellant filed a ten-page
document entitled “‘1925(B)’ Concise Statement of Matters of Complaint.”
However, the mere fact that Appellant timely complied with the PCRA court’s
directive does not automatically equate to proper preservation of issues.



                                           -8-
J-S70017-17


be addressed on appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415

(Pa. Super. 2011). “[T]he Rule 1925(b) statement must be specific enough

for the trial court to identify and address the issue an appellant wishes to

raise on appeal.”   Id. (brackets, internal quotation marks, and citation

omitted).

     The compulsory requirement of adhering to Pa.R.A.P. 1925 is captured

in the following excerpt from Kanter v. Epstein, 866 A.2d 394 (Pa. Super.

2004):

     In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (Pa.
     1999), the Pennsylvania Supreme Court specifically held that
     “from this date forward, in order to preserve their claims for
     appellate review, Appellants must comply whenever the trial
     court orders them to file a Statement of Matters Complained of
     on Appeal pursuant to [Pennsylvania Rule of Appellate
     Procedure] 1925.” Lord, 719 A.2d at 309. “Any issues not
     raised in a 1925(b) statement will be deemed waived.” Id. This
     Court explained in Riley v. Foley, 783 A.2d 807, 813 (Pa.
     Super. 2001), that Rule 1925 is a crucial component of the
     appellate process because it allows the trial court to identify and
     focus on those issues the parties plan to raise on appeal. This
     Court has further explained that “a Concise Statement which is
     too vague to allow the court to identify the issues raised on
     appeal is the functional equivalent to no Concise Statement at
     all.” Commonwealth v. Dowling, 778 A.2d 683, 686-[6]87
     (Pa. Super. 2001). “Even if the trial court correctly guesses the
     issues Appellants raise[] on appeal and writes an opinion
     pursuant to that supposition the issues [are] still waived.”
     Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super.
     2002).

Kanter, 866 A.2d at 400.

     Our law further makes clear that satisfaction of Pa.R.A.P. 1925 is not

simply a matter of filing any statement.    Rather, the statement must be


                                    -9-
J-S70017-17


concise and sufficiently specific and coherent as to allow the trial court to

understand the specific allegation of error and offer a rebuttal.          These

requirements are evident in the following language from Dowling:

     When a court has to guess what issues an appellant is appealing,
     that is not enough for meaningful review. When an appellant
     fails adequately to identify in a concise manner the issues sought
     to be pursued on appeal, the trial court is impeded in its
     preparation of a legal analysis which is pertinent to those issues.

            . . . While Lord and its progeny have generally involved
     situations where an appellant completely fails to mention an
     issue in his Concise Statement, for the reasons set forth above
     we conclude that Lord should also apply to Concise Statements
     which are so vague as to prevent the court from identifying the
     issue to be raised on appeal. In the instant case, Appellant’s
     Concise Statement was not specific enough for the trial court to
     identify and address the issue Appellant wished to raise on
     appeal.     As such, the court did not address it.      Because
     Appellant’s vague Concise Statement has hampered appellate
     review, it is waived.

Dowling, 778 A.2d at 686-687 (citations and quotation marks omitted).

     Moreover, as we stated in Reeves:

     There is a common sense obligation to give the trial court notice
     as to what the trial court should address in its Rule 1925(a)
     opinion. While there is a middle ground that [an appellant] must
     travel to avoid having a Rule 1925(b) statement so vague that
     the trial judge cannot ascertain what issues should be discussed
     in the Rule 1925(a) opinion or so verbose and lengthy that it
     frustrates the ability of the trial judge to hone in on the issues
     actually being presented to the appellate court, see Kanter v.
     Epstein, 866 A.2d 394 (Pa. Super. 2004), that is not an onerous
     burden to place on [an appellant]. It only requires using a little
     common sense.

Reeves, 907 A.2d at 2-3.




                                   - 10 -
J-S70017-17


      In essence, the purpose of requiring a concise statement of matters

complained of on appeal under Pa.R.A.P. 1925(b) is to allow the trial court to

easily discern the issues an appellant intends to pursue on appeal and to

allow the court to file an intelligent response to those issues in an opinion

pursuant to Pa.R.A.P. 1925(a).     Appellant’s Pa.R.A.P. 1925(b) statement

fails in this regard.

      The PCRA court offered the following thorough explanation regarding

why the deficiencies of Appellant’s Pa.R.A.P. 1925(b) statement compels our

conclusion:

             It is well-established that “Appellant’s concise statement
      must properly specify the error to be addressed on appeal.”
      Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super.
      2011), appeal denied, 613 Pa. 642, 32 A.3d 1275 (2011)
      (citation omitted). “[T]he Rule 1925(b) statement must be
      specific enough for the trial court to identify and address the
      issues an appellant wishes to raise on appeal.” Id. Further, the
      Pennsylvania Superior Court may find a waiver where a concise
      statement is too vague. Id. “When a court has to guess what
      issues an appellant is appealing, that is not enough for
      meaningful review.” Commonwealth v. Dowling, 778 A.2d
683, 686 (Pa. Super. 2001) (citation omitted).          A Concise
      Statement which is too vague to allow the court to identify the
      issues raised on appeal is the functional equivalent of a no
      Concise Statement at all. Id. at 686-[6]87.

            In the instant matter, Appellant has raised … boilerplate
      claim[s] that [fail] to identify any specific issues on appeal.
      Instead, Appellant filed a Concise Statement containing 77
      allegations of error.1   Many of these allegations have been
      previously addressed and/or have been waived for failure to
      raise on direct appeal. Because Appellant gave . . . boilerplate
      claim[s] that failed to identify any specific issues on appeal,
      Appellant has waived any issues he may have had on appeal in
      this matter by failing to identify any specific issue on appeal.


                                    - 11 -
J-S70017-17


      See Pa.R.A.P. 1925(b)(4); Commonwealth v. Hansley, 24 A.
3d 410, 415 (Pa. Super. 2011).

            1 “While criminal defendants often believe that the
            best way to pursue their appeals is by raising the
            greatest number of issues, actually, the opposite is
            true: selecting the few most important issues
            succinctly stated presents the greatest likelihood of
            success.” Commonwealth v. Ellis, 626 A.2d 1137,
            1140 (Pa . 1993). “Appellate advocacy is measured
            by effectiveness, not loquaciousness.” Id., at 1140-
            1141 (citation omitted). This is because “[l]egal
            contentions, like the currency, depreciate through
            over issue.     The mind of an appellate judge is
            habitually receptive to the suggestion that a lower
            court committed an error.            But receptiveness
            declines as the number of assigned errors increases.
            Multiplicity hints at lack of confidence in any one[.]”
            Commonwealth v. Robinson, 864 A.2d 460, 480
            n.28 ( Pa. 2004) (quoting Robert H. Jackson, J.,
            “Advocacy Before the United States Supreme Court,”
            25 Temple L.Q. 115, 119 (1951)).

            Additionally, PCRA counsel and this Court have reviewed
      the instant matter and determined that there are no genuine
      issues and Appellant is not entitled to relief. We further note the
      sound reasoning in PCRA counsel’s Motion to Withdraw and
      incorporate our Memorandum Order, filed December 21, 2016
      that dismissed Appellant’s PCRA petition.

PCRA Court Opinion, 2/27/17, at 1-2.

      Indeed, our review of the certified record reflects that this Pa.R.A.P.

1925(b) document rambles on for ten pages in a barely coherent fashion

listing seventy-seven allegations of error. The ultimate result of Appellant’s

presentation is that any issues Appellant wishes to raise in this appeal are

lost in the midst of the rambling discourse laid out in his Pa.R.A.P. 1925(b)

statement. Thus, due to the presentation of Appellant’s Pa.R.A.P. 1925(b)


                                    - 12 -
J-S70017-17


statement, the PCRA court was precluded from addressing any issues in its

Pa.R.A.P. 1925(a) document. Given the foregoing and our agreement with

the PCRA court’s analysis, we conclude that Appellant’s challenges to the

PCRA court’s order denying post-conviction relief are waived.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/18/2018




                                   - 13 -